Per Curiam.

The sole issue here presented by the record is whether the evidence is sufficient to warrant the trial court’s finding of guilty.
If the evidence in a case of this kind is such that no reasonable trier of the facts could fail to have a reasonable doubt as to whether the defendant was guilty, his conviction should be set aside. An examination of the bill of exceptions discloses *274that this is not such a case. The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Weygandt, C. J., Matthias, Hart, Zimmerman, Stewart, Bell and Taet, JJ., concur.